                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

BRADLEY PEEL,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
         vs.                                       )      Case No. 1:18-cv-00256-AGF
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security, 1                 )
                                                   )
               Defendant.                          )

                              MEMORANDUM AND ORDER

       This action is before this Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Bradley Peel was not disabled, and

thus not entitled to disability insurance benefits under Title II of the Social Security Act,

42 U.S.C. §§ 401-434, or supplemental security income (SSI) under Title XVI of the Act,

42 U.S.C. §§ 1381-1383f. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                     BACKGROUND

       The Court adopts the statement of facts set forth in Plaintiff’s Statement of

Material Facts (ECF No. 13-1) and Defendant’s Statement of Additional Facts (ECF No.




1
       After this case was filed, a new Commissioner of Social Security was confirmed.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is
substituted for Deputy Commissioner Nancy A. Berryhill as the defendant in this suit.
18-2). 2 Together, these statements provide a fair description of the record before the

Court. Specific facts will be discussed as needed to address the parties’ arguments.

       Plaintiff was born on September 29, 1965, and previously worked as a pipefitter.

He originally filed an application for disability insurance benefits on June 11, 2012,

alleging an onset date of December 6, 2011, due to neck pain and anxiety. An ALJ

denied that claim on March 7, 2014 (Tr. 58), and the Appeals Council denied review on

June 2, 2015 (Tr. 73). On June 25, 2015, Plaintiff filed the present claim, alleging an

onset date of March 8, 2014, due to back pain, depression, anxiety, hypertension, and

neuropathy. His application was denied at the administrative level, and he thereafter

requested a hearing before an Administrative Law Judge (“ALJ”). On October 5, 2017,

the ALJ heard testimony from Plaintiff, who was represented by counsel, and from a

vocational expert (“VE”). On January 11, 2018, the ALJ issued a decision finding that

Plaintiff had the residual functional capacity (“RFC”) to perform certain jobs that exist in

significant numbers in the national economy and was thus not disabled under the Act.

The ALJ found that Plaintiff had the RFC to perform light work as defined by the

Commissioner’s regulations, except for the following limitations:

       [H]e cannot climb ladders, ropes or scaffolds. The claimant can occasionally
       climb ramps and stairs, stoop, crouch and crawl. The claimant can
       occasionally reach, push and pull overhead bilaterally but has no other
       reaching limitations. The claimant can frequently engage in handling and
       fingering. He cannot work at unprotected heights or around moving
       mechanical parts or other such hazards and is limited to performing simple
       routine tasks but not at a fast pace such as an assembly line. The claimant
       can occasionally interact with co-workers and the public.

2
        The Court also notes the clarifications supplied in Defendant’s Response to
Plaintiff’s Statement of Facts. ECF No. 18-1.
                                             2
Tr. 12.

          The ALJ next found that Plaintiff could perform certain light unskilled jobs listed

in the Dictionary of Occupational Titles (“DOT”) (e.g., janitorial jobs, retail stocking and

shelving positions, dining room attendant), which the VE had testified that a hypothetical

person with Plaintiff’s RFC and vocational factors (age, education, work experience)

could perform and that were available in significant numbers in the national economy.

Accordingly, the ALJ found that Plaintiff was not disabled under the Act. On August 23,

2018, the Appeals Council denied Plaintiff’s request for review. Thus, Plaintiff has

exhausted his administrative remedies, and the ALJ’s decision is the final decision of the

Commissioner for this Court’s review.

          Plaintiff argues that the ALJ’s decision is not supported by substantial evidence on

the whole record because the ALJ failed to properly weigh the medical evidence in

arriving at the RFC. More specifically, Plaintiff contends that the ALJ failed to give

sufficient weight to the opinion of his treating physician.

          The ALJ’s Decision (Tr. 12-25)

          The ALJ found that Plaintiff has the following severe impairments: anxiety,

depression, cervicalgia, bilateral ulnar neuropathy, hypertension, and lumbago with

sciatica on the right side. However, she found that none of these impairments, alone or in

combination, met or medically equaled the severity of impairments listed in the




                                                3
Commissioner’s regulations. 3 Plaintiff does not challenge the ALJ’s decision with

respect to mental impairments. As such, the Court will focus its review on the ALJ’s

findings and conclusions with respect to Plaintiff’s physical impairments. As relevant to

that inquiry, the ALJ reviewed and summarized the evidence as follows.

       Plaintiff testified that he can no longer work because of continuous pain from his

skull down to his feet. He has numbness in his hands and feet and gets migraines two to

three times per week. He takes Hydrocodone and Tramadol. He previously received

injections and more recently uses a stimulator. He can sit and stand for 15 minutes but

spends much of the day lying down. He uses a cane and can walk up to 150 feet on a

good day. He lives alone and can drive. His mother helps him with house cleaning. He

can shop for groceries. The ALJ found that, although Plaintiff’s impairments could

reasonably be expected to cause his symptoms, Plaintiff’s statements concerning the

intensity, persistence, and limiting effects of his symptoms were not entirely consistent

with the medical evidence and other evidence in the record.

       The ALJ noted that Plaintiff has a history of back pain from a neck injury in 2010

and a motorcycle accident in 2012. Plaintiff is an established patient of Dr. Patrick

O’Hara, a general practitioner. In July 2015, Dr. O’Hara diagnosed Plaintiff with low

back pain and cervicalgia and prescribed Meloxicam 4 and Tylenol. A CT scan in



3
      The ALJ further noted that Plaintiff has additional medically determinable
impairments of gastroesophageal reflux disease and obesity. The ALJ found these
impairments non-severe, and Plaintiff does not challenge these findings.
4
       Meloxicam is a non-steroidal anti-inflammatory drug (NSAID) used to treat pain
and inflammation caused by rheumatoid arthritis and osteoarthritis.
                                             4
September 2015 revealed mild facet arthropathy. An MRI in January 2016 revealed a

2mm protrusion at C2-3, bulging and herniation at C3-4, and bulging at C4-5 and C5-6,

but no cervical compression. An MRI in February 2016 revealed degenerative disc

changes at L4-5 and L5-S1. An x-ray and CT scan in March 2016 revealed no cervical

compression, prevertebral soft tissue thickening, or decrease in diskal height but subtle

grade I anterolisthesis, probably pseudosubluxation at C2-3. An electromyography in

April 2016 revealed evidence of a bilateral ulnar neuropathy, chronic denervation at C6-

7, and no active denervation in either upper extremity.

       In July 2016, Dr. O’Hara noted that Plaintiff’s physical examination was within

normal limits, and a neurosurgeon did not think that Plaintiff’s herniated cervical disc

warranted surgery. It was also noted that Plaintiff chose to discontinue Gabapentin for

his peripheral neuropathy because the side effects were worse than the symptoms. In

September 2016, Plaintiff was using a cane and taking Tramadol and Hydrocodone for

pain. Plaintiff reported pain and stiffness, but no physical abnormalities were noted. In

January 2017, Plaintiff reported sharp pain in his low back. He continued with

medication and also received injections. A physical exam revealed tenderness and pain

with flexion of the left hip. Dr. O’Hara diagnosed low back pain. Another exam in May

2017 showed no changes from prior visits.

       Plaintiff also treated with Dr. Andrew Walker, a pain management specialist.

Plaintiff began receiving lumbar epidural steroid injections in June 2016. Dr. Walker

noted that Plaintiff had an antalgic gait and tender points in his low back, but no FABER

or compression signs. In August 2016, Dr. Walker diagnosed Plaintiff with cervical and

                                             5
lumbar radiculopathy and administered another injection. As of September 2017,

Plaintiff was to try a TENS unit and possibly an external stimulator.

       Next, the ALJ referenced a medical source statement (“MSS”) completed by Dr.

O’Hara in July 2016 indicating that Plaintiff had cervicalgia and radicular pain in his

legs, paresthesia in his feet and hands, and headaches. Tr. 333-335. The pain was

normally 5-6 out of 10 and more acute with movement. Dr. O’Hara opined that Plaintiff

could rarely lift and never carry 10 pounds; could never twist stoop, crawl, or climb, and

rarely crouch; could rarely reach, handle, finger, and feel; could sit 10 minutes at a time

and less than 2 hours in an 8-hour workday; could stand 15 minutes at a time and less

than 2 hours in an 8-hour workday; would need to shift positions and take unscheduled

30-minute breaks; needs a cane or other assistive device; would need to elevate his legs

when sitting; and would likely be off task 25% of the time (but 50% according to

Plaintiff). Id. The ALJ also referenced two disability evaluation forms completed in

February 2014 and October 2015 where the physician, whose signature is illegible,

diagnosed Plaintiff with chronic back pain. Tr. 526-529.

       Based on the whole record, the ALJ concluded that the evidence did not support

Plaintiff’s claim of severe impairment and resulting limitations precluding all work

activity. The ALJ reasoned that Plaintiff’s back and neck pain had been treated

conservatively with medication and injections; he was not a candidate for surgery and

had not engaged in physical therapy since 2010; and overall the evidence lacked signs

typically associated with severe musculoskeletal pain, such as muscle atrophy, frequent

spasms, neurological deficits or nerve root impingement, significantly abnormal x-rays or

                                              6
diagnostics, positive straight leg raises, or persistent inflammation. Other than tenderness

and an antalgic gait, Plaintiff’s examinations were basically within normal limits, and his

cane was never actually prescribed by a physician. The ALJ further noted, with respect

to the numbness and tingling in Plaintiff’s hands, that the results of his electromyography

(showing bilateral ulnar neuropathy graded borderline on the right and moderate on the

left, with no active denervation in either upper extremity) did not support his allegations

of having severe problems using his hands.

       With respect to Plaintiff’s daily activities, the ALJ noted that Plaintiff lives alone

independently, takes care of his needs, does chores and shopping with some help from his

mother, and likes to draw and sketch as a hobby. From these activities, the ALJ

concluded that any restriction in Plaintiff's activities was by choice and not a doctor’s

recommendation.

       Regarding the opinion evidence as relevant to Plaintiff’s physical limitations, the

ALJ found that Dr. O’Hara’s medical source statement imposing significant limitations

on Plaintiff’s ability to perform work-related activities was based on Plaintiff’s reporting

and not supported by medical evidence in the record, which consistently showed that

Plaintiff’s back impairment was no more than mild to moderate. The ALJ also

referenced a state agency assessment by Dr. Mel Moore, who found Plaintiff’s allegations

only partially credible, as unsupported by medical evidence, and concluded that

Plaintiff’s degenerative disc disease did not warrant any RFC limitations. Tr. 96-98. The

ALJ gave only partial weight to this conclusion, reasoning that Plaintiff’s diagnostic



                                              7
imaging and ongoing complaints and treatment show that his degenerative disc disease is

severe.

       Ultimately, the ALJ concluded that an RFC of light work, with the physical

limitations previously described, was consistent with the evidence, and that Plaintiff

could perform certain light unskilled jobs listed in the DOT (e.g., janitorial work, retail

stocking and shelving, dining room attendant), which the VE had stated that a

hypothetical person with Plaintiff’s RFC and vocational factors (age, education, work

experience) could perform and that were available in significant numbers in the national

economy. Accordingly, the ALJ found that Plaintiff was not disabled under the Act.

       In his brief before this Court, Plaintiff argues that the ALJ’s decision is not

supported by substantial evidence on the whole record because the ALJ failed to properly

weigh the medical opinions to arrive at an RFC supported by substantial evidence.

Plaintiff contends that the record as a whole does not support an RFC for light work.

Plaintiff asks that the ALJ’s decision be reversed and remanded for a new hearing.

                                       DISCUSSION

       Statutory Framework

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a

medically determinable impairment which has lasted or can be expected to last for not

less than 12 months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated

regulations, found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation

process to determine disability. The Commissioner begins by deciding whether the

                                              8
claimant is engaged in substantial gainful activity. If not, the Commissioner decides

whether the claimant has a “severe” impairment or combination of impairments. A

severe impairment is one which significantly limits a person’s physical or mental ability

to do basic work activities. 20 C.F.R. § 404.1520(c).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments

listed in the Commissioner’s regulations. If not, the Commissioner asks at step four

whether the claimant has the RFC to perform his past relevant work. If the claimant

cannot perform his past relevant work, the burden of proof shifts at step five to the

Commissioner to demonstrate that the claimant retains the RFC to perform work that is

available in the national economy and that is consistent with the claimant’s vocational

factors – age, education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010). When a claimant cannot perform the full range of work in a

particular category of work (medium, light, and sedentary) listed in the regulations, the

ALJ must produce testimony by a VE (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       Standard of Review

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

                                             9
support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If, after

review, [the court finds] it possible to draw two inconsistent positions from the evidence

and one of those positions represents the Commissioner’s findings, [the court] must

affirm the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir.

2016) (citations omitted). Put another way, a court should “disturb the ALJ’s decision

only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015) (citation omitted). A decision does not fall outside that zone simply

because the reviewing court might have reached a different conclusion had it been the

finder of fact in the first instance. Id. The Court “defer[s] heavily to the findings and

conclusions of the Social Security Administration.” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015).

       RFC Finding and Weight of Medical Opinions

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). However, “there is no

requirement that an RFC finding be supported by a specific medical opinion.” Id. “The

ALJ is not required to accept every opinion by an examiner but must weigh all the

evidence in the record.” Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016). An ALJ’s

failure to cite specific evidence does not indicate that such evidence was not considered.

Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010). “It is the ALJ’s function to

                                             10
resolve conflicts among the opinions of various treating and examining physicians.”

Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012).

       Under the applicable social security regulations, 5 the opinion of a treating

physician is “normally entitled to great weight.” Thomas v. Berryhill, 881 F.3d 672, 675

(8th Cir. 2018). “However, the Commissioner may discount or even disregard the

opinion of a treating physician where other medical assessments are supported by better

or more thorough medical evidence,” and the Commissioner “may also assign little

weight to a treating physician’s opinion when it is either internally inconsistent or

conclusory.” Id.   The regulations require that the ALJ give good reasons for the weight

afforded to a treating physician’s evaluation. Reed v. Barnhart, 399 F.3d 917, 921 (8th

Cir. 2005); 20 C.F.R. § 404.1527(d)(2).

       Here, Plaintiff asserts that the ALJ failed to properly weigh the medical opinions

in the record. The ALJ gave little weight to Dr. O’Hara’s evaluation of Plaintiff’s


5
       For claims filed before March 27, 2017, the regulations provide that if “a treating
source’s medical opinion on the issue(s) of the nature and severity of your impairment(s)
is well-supported by medically acceptable clinical and laboratory diagnostic techniques
and is not inconsistent with the other substantial evidence in your case record, [the Social
Security Administration] will give it controlling weight,” and further provide that the
Administration “will give good reasons in our notice of determination or decision for the
weight we give your treating source’s medical opinion.” 20 C.F.R. § 404.1527.

       For claims filed on or after March 27, 2017, the regulations have been amended to
eliminate the treating physician rule. The new regulations provide that the Social
Security Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s),
including those from your medical sources,” but rather, the Administration will consider
all medical opinions according to several enumerated factors, the “most important” being
supportability and consistency. 20 C.F.R. § 404.1520c.

                                             11
limitations because it was based on Plaintiff’s subjective complaints and inconsistent

with the objective medical evidence. Plaintiff argues that the ALJ’s reasoning is

erroneous in that (1) there is no evidence that Dr. O’Hara relied on Plaintiff’s subjective

reports and (2) the evidence does not support an RFC for light work. In support of his

argument, Plaintiff cites numerous excerpts from the record documenting his back pain,

decreased range of motion, antalgic gait, abnormalities revealed through imaging, and

various treatments. Plaintiff asserts that the ALJ disregarded this evidence and

substituted her own lay opinion for that of Dr. O’Hara without explaining how the

evidence supported her conclusion. The Court does not agree with Plaintiff’s

characterization.

       First, Dr. O’Hara’s own MSS, noting that Plaintiff reported being off-task 50% of

the time (Tr. 335), suggests that Dr. O’Hara did indeed rely on Plaintiff's input when

completing the form. Additionally, Dr. O’Hara’s own treatment notes recommending

daily exercise contradict the restrictive limitations indicated on the MSS. This evidence,

too, supports the ALJ’s inference that Dr. O’Hara relied on Plaintiff's subjective

complaints.

       Second, the evidence does support an RFC for light work. The ALJ’s decision

reflects that she acknowledged and properly considered the evidence of Plaintiff’s

conditions, but she also considered other physical examination findings showing a steady

gait, negative straight-leg raising, no deformities or scoliosis, no neck abnormalities, no

hip tenderness, normal extremity findings with full range of motion, no focal deficits,

intact sensation, and normal reflexes, coordination, and muscle strength. Tr. 21. The

                                             12
ALJ noted that multiple diagnostic images did not support an allegation of total disability.

Tr. 21. In September 2015, a lumbar CT showed only mild arthropathy with normal

vertebral height, disc space, and alignment. Tr. 331. In January 2016, a cervical spine

MRI showed 2-3mm herniations but no compression, antero- or retrolisthesis,

malformation, or unilateral facet dislocation. Tr. 362-363. In February 2016, a lumbar

spine MRI showed mild desiccation, herniation, and a moderate decrease in disc height

but no compression, antero- or retrolisthesis, and no lumbar canal stenosis. Tr. 365-366.

In March 2016, a cervical spine CT showed no disc bulges or herniations, no

compression or antero- or retrolisthesis, no decrease in disc height, and no unilateral facet

dislocation. Tr. 382-384. The ALJ reasoned that these diagnostics lacked indicators of

neurological deficits or nerve root damage.

       Additionally, the ALJ noted that Plaintiff consistently reported relief with

medications and injections, he did not engage in physical therapy, and he was not a

candidate for surgery. Tr. 21. See, e.g., Buford v. Colvin, 824 F.3d 793, 797 (8th Cir.

2016) (reasoning that conservative treatment, management with medication, and lack of

required surgical intervention supported RFC of medium work).

       The ALJ further noted that Plaintiff was able to live and function independently,

and any restriction in his activity was by choice and not a doctor’s recommendation.

Tr. 21-22. In fact, the record shows that Dr. O’Hara repeatedly counseled Plaintiff to

engage in daily exercise. Tr. 400, 408, 420, 426. This belies not only Plaintiff’s

subjective claim of disability but also Dr. O’Hara’s own opinion of Plaintiff's work

restrictions. While a person’s ability to engage in chores or hobbies does not demonstrate

                                              13
an ability to work (Singh v. Apfel, 222 F.3d 448, 453 (8th Cir. 2000)), it is proper for an

ALJ to consider a claimant’s personal activities for purposes of assessing the credibility

of his claims of incapacity. McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (no

error where ALJ discounted claimant’s subjective complaints disabling pain where his

activities and medication regimen suggested otherwise). “Credibility determinations are

the province of the ALJ.” Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1090 (8th

Cir. 2018). 6 To be given controlling weight, a treating physician’s opinion must be

supported by objective medical evidence and not inconsistent with other evidence.

Papesh v. Colvin, 786 F.3d 1126, 1132 (8th Cir. 2015.) The ALJ may discount a treating

physician’s opinion when internally inconsistent or when other assessments are supported

by better evidence. Chesser v. Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017). Here, Dr.

O’Hara’s opinion imposing significant limitations on Plaintiff’s ability to work is not

supported by the objective medical evidence, particularly diagnostic imaging, and is

inconsistent with the doctor’s own treatment notes.

       The ALJ did not totally disregard Dr. O’Hara’s opinion but gave good reasons for

assigning little weight to his evaluation of Plaintiff’s functional limitations. Plaintiff’s

suggestion that the ALJ committed reversible error simply by failing to weigh Dr.

O’Hara’s opinion in his favor ignores this Court’s standard of review.




6
       Although SSR 16-3p, published March 28, 2016, eliminates the use of the term
“credibility,” expressly rescinding SSR 96-7p, Eighth Circuit precedent continues to
employ the term to describe an assessment of whether the evidence supports a claimant’s
subjective symptoms, and in any case Plaintiff’s claim precedes the regulatory change.
                                              14
                                     CONCLUSION

       The ALJ’s decision demonstrates that she considered Dr. O’Hara’s opinion but

assigned it minimal weight because it did not comport with Plaintiff’s diagnostic

imaging, his conservative treatment plan, and other medical evidence on the whole

record. This is a proper exercise of the ALJ’s discretion.

       While the Court must take into account “evidence that both supports and detracts

from the ALJ’s decision, … as long as substantial evidence in the record supports the

Commissioner’s decision, [the Court] may not reverse it because substantial evidence

also exists in the record that would have supported a contrary outcome, or because [the

Court] would have decided the case differently.” Andrews v. Colvin, 791 F.3d 923, 928

(8th Cir. 2015). When it is possible to draw different conclusions from the evidence and

one represents the Commissioner’s findings, this Court must affirm the decision.

Chaney, 812 F.3d at 676. On the present record, the Court concludes that the ALJ’s

decision was well within the available zone of choice. The ALJ’s decision reflects that

she considered the whole record, and her RFC determination is supported by substantial

evidence therein.




                                            15
      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.



                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 21st day of February, 2020.




                                          16
